Exhibit MACK-CALIREALTYCORPORATION NEWS RELEASE For Immediate Release Contacts: Barry Lefkowitz Executive Vice President and Chief Financial Officer (732) 590-1000 Ilene Jablonski Senior Director, Marketing and Public Relations (732) 590-1000 MACK-CALI REFINANCES $ Edison, New Jersey—January 19, 2010— Mack-Cali Realty Corporation (NYSE: CLI) today announced it has refinanced its $150 million secured loan with The Prudential Insurance Company of America.The new loan also includes VPCM, LLC, a wholly-owned subsidiary of the Virginia Retirement System, as co-lender. The loan, which matures on January 15, 2017, carries an interest rate of 6.25 percent and is secured by seven properties. Mack-Cali Realty Corporation is a fully-integrated, self-administered, self-managed real estate investment trust (REIT) providing management, leasing, development, construction and other tenant-related services for its class A real estate portfolio. Mack-Cali owns or has interests in 289 properties, primarily office and office/flex buildings located in the Northeast, totaling approximately 33.2million square feet. The properties enable the Company to provide a full complement of real estate opportunities to its diverse base of approximately 2,100 tenants. Additional information on Mack-Cali Realty Corporation is available on the Company’s website at www.mack-cali.com. Statements made in this press release may be forward-looking statements within the meaning of Section21E of the Securities Exchange Act of 1934, as amended.
